Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claim(s) 21-40 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
determining lexical features of the electronic content by analyzing language of the electronic content; 
determining at least one topic of the electronic content based on the lexical features of the electronic content; 
generating at least one content graph representing the at least one topic of the electronic content and a popularity of the electronic content; 
accessing an interest graph for the user and an interest graph for other users, the interest graph for the user and the interest graph for other users including attachment levels for one or more topics;
determining future interests of the user based on comparing a velocity and an acceleration of the attachment levels on the interest graph for the user to a velocity and an acceleration of the attachment levels on the interest graph for other users;
computing an interest score based on the comparing the content graph and the future interests of the user;
This is an abstract idea because it is a certain method of organizing activity because it involves managing personal behavior or relationships or interactions between people (including social activities).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving, over a network, electronic content, the electronic content comprising information about a user’s actions when browsing one or more websites;
receiving data over a network
a processor;
a server;
an electronic device;
determining, accessing, transmitting, and generating by a processor;
transmitting, by the processor, over the network, the generated personalized content for display on an electronic device by the user;
generating, by the processor, personalized content including order ranked hyperlinks for the user, the other ranking based on the interest score;
a data storage device (claim 40);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-30 are directed to the abstract idea itself, and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving, over a network, electronic content, the electronic content comprising information about a user’s actions when browsing one or more websites;
receiving data over a network
a processor;
a server;
an electronic device;
determining, accessing, transmitting, and generating by a processor;
transmitting, by the processor, over the network, the generated personalized content for display on an electronic device by the user;
generating, by the processor, personalized content including order ranked hyperlinks for the user, the other ranking based on the interest score;
a data storage device (claim 40);
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
	

Response to Arguments
The claims are currently not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is Zamir (US 2005/0240580) and Nivers (US 2004/0141003) and the closest non-patent literature of record is Reference U (see PTO-892).
The applicant respectfully argues on pages 12-15 of the remarks filed on 8/30/22 that the claims are not directed to an abstract idea because of the DDR court case because the claimed solution is necessarily rooted in computer technology.
The examiner respectfully disagrees. The applicant has not identified a problem that specifically arose because of the creation of computers and/or the Internet which is a prerequisite to then arguing that the solution to this problem is rooted in computer technology.
In addition, the MPEP at 2106.04(a) states that if the identified limitations fall within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. In this instance, for example, the limitation “determining future interests of the user based on comparing a velocity and an acceleration of the attachment levels on the interest graph for the user to a velocity and an acceleration of the attachment levels on the interest graph for other users;” is a method of organizing human activity because such a step is a marketing or sales activity or behavior since paragraph [0017] of the specification explains that the content which is surfaced to the user based on their interests may include “advertisements.”
For the reasons, the applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684